Appeal from so much of the second supplemental amended and additional final decree entered herein on March 21, 1938, as provides that the award made to appellant is subject to the payment by him of the assessment levied against Benefit Parcel No. 3; and also from an order entered March 6,1939, directing appellant to pay to the city of New York the sum of $664.12, with interest and penalties thereon, which sum represents one of the benefit assessments levied against Benefit Parcel No. 3. Decree, in so far as appealed from, and order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.